Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of New Examiner
Please note that the correspondence for this application has changed (see Conclusion section at the end for updated correspondence information).
Claim Status
The amended claim set filed 09/16/2022 is acknowledged. Claims 11, 21, 26, 37, 39, 45-47, 49-50, 52, 56-61, and 116-117 are currently pending. Of those, Claim 11 is currently amended, no claims are new and no claims are withdrawn. Claims 1-10, 12-20, 22-25, 27-36, 38, 40-44, 48, 51, 53-55, 62-115 and 118 are cancelled.
Claims 11, 21, 26, 37, 39, 45-47, 49-50, 52, 56-61, and 116-117 will be examined on the merits herein.
Priority
The applicant’s priority claim to provisional application 62/455,424 is acknowledged. This case is a 371 of PCT/US2018/017052. Accordingly, the effective filing date for Claims 11, 21, 26, 37, 39, 45-47, 49-50, 52, 56-61, and 116-117 is 02/06/2017.
Response to Arguments
The Request for Continued Examination filed 09/16/2022 is acknowledged. 
The Declaration under 37 CFR 1.132 filed 09/16/2022 is sufficient to overcome the rejection of Claims 11, 21, 26, 37, 39, 45-47, 49-50, 52, 56-61, and 116-117 based upon lack of enablement under 35 U.S.C. 112(a). Therefore, the rejection has been withdrawn.
Applicant’s arguments, see Remarks pg. 8-9, filed 09/16/2022, with respect to the rejection of Claims 11, 21, 26, 37, 39, 45-47, 49-50, 52, 56-61, and 116-117 under 35 USC 112(a) have been fully considered and are persuasive. Specifically, the persuasive argument is applicant’s argument that the Declaration provides experimental evidence to demonstrate that administration of A. muciniphila causes reduced tumor growth (Remarks pg. 9 par. 3 and Declaration par. 6-9). Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly added claim amendments.
Claim Objections
Claim 116 is objected to because of the following informalities: the claim recites “a probiotic and/or prebiotic composition” but doesn’t give any examples of prebiotics in the numbered list of claimed compositions. The examiner requests the claim be amended to read “a probiotic composition” to better reflect the scope of the claim. Appropriate correction is required.
Claim Interpretation
Regarding Claim 11, this claim is being interpreted as requiring one or more administration steps, each step involving administering any combination of Akkermansia muciniphila, Lactobacillus reuteri, and a PD-1 inhibitor, as long as all three components are administered to the patient at least once. While the specification describes these strains of bacteria as having “at least 90% sequence identity to 16S rRNA of the species over its entire length or has at least 90% sequence identity to any single V region of 16S rRNA of the species,” for example, see [0051-0056], this claim recites a species name rather than a 16S rRNA sequence. Therefore, this claim is interpreted to further limit the specification’s definition of “strain” to exclude bacteria that are generally regarded as belonging to a non-named species, even if the 16S rRNA sequence has at least 90% sequence identity. Regarding the phrase “in the gastrointestinal (GI) microbiota of the subject,” this is being interpreted as referring to the probiotic being administered, directly or indirectly, into a GI microbiota.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 26, and 116 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.		
	Regarding Claim 21, the scope of the limitation “compounds and/or compositions that stimulate growth and/or activity” is unclear because it is unclear how “activity” is defined. This term is not clearly defined in the specification and does not have a clear, accepted definition in the field. Prebiotic compositions would clearly stimulate bacterial growth. However, it is unclear whether adding additional bacteria via a probiotic composition would fall within the limits of the claims because increasing the number of bacteria would not necessarily stimulate the activity of any individual bacteria, but it would stimulate the activity of the species collectively. Finally, it is unclear whether any compositions are envisioned beyond prebiotics and possibly probiotics. For the purposes of compact prosecution, in this action this claim will be interpreted as referring only to prebiotics or any other composition that is specifically disclosed to increase growth or activity at an individual-cell level.
Regarding Claim 26, it is unclear whether the listed components are intended to limit the structure of the strains of bacteria listed in Claim 11, or whether they recite additional elements that must be administered to the subject. For the purposes of compact prosecution, in this action this claim will be interpreted as limiting the bacteria of Claim 11 and referring only to bacterially derived products comprising DNA, whose origin can be determined as described by the specification (for example, see [0051-0056]).
Regarding Claim 116, this claim is indefinite because both this claim and parent Claim 11 recite administering a probiotic comprising L. reuteri and it is unclear what is required by the “further comprising” step that differentiates these two administrations. It is unclear whether this claim is intended to require a second probiotic administration at a separate time, whether this is intended to require administration of a probiotic that comprises one of the listed species but excludes A. muciniphila, or whether there is nothing that differentiates these administrations and the single administration of L. reuteri in Claim 11 also fulfills the limitation of Claim 116. For the purposes of compact prosecution, in this action this claim will be interpreted as if the claim did not recite L. reuteri in order to avoid having to determine how the “further comprising” step differentiates the administrations of Claims 11 and 116.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 49 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 49 recites that the compounds, including the probiotic composition, are administered directly to the pancreas. However, this claim indirectly depends on Claim 11, which recites that the probiotic composition is “in the GI microbiota.” The pancreas is a non-GI organ [0006], so it appears that administration directly to the pancreas fails to include this limitation of Claim 11. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 57-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered in determining whether a disclosure would require undue experimentation include: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 8 USPQ2d, 1400 (CAFC 1988) and MPEP 2164.01.
The breadth of the claims: With respect to claim breadth, the standard under 35 U.S.C. §112(a) entails the determination of what the claims recite and what the claims mean as a whole. As such, the broadest reasonable interpretation of the claimed methods are that it requires administration of effective amounts for to achieve the immune phenotype recited in the respective claim. From [0088], “the benefit to a subject to be treated is either statistically significant or at least perceptible to the patient or to the physician.” The claimed immune changes would not be perceptible to the patient or physician because they cannot be detected without extensive laboratory analysis. Therefore, the broadest reasonable interpretation requires a statistically significant change in each immune phenotype. A skilled artisan would not know how to use the method with a reasonable expectation of success based solely on what is disclosed in the specification. 
The amount of direction provided by the inventor and the level of predictability in the art: The specification teaches that PDA has few effective treatment options [0005], and that the gut microbiome has not previously been directly linked to the disease [0006]. The art at the time of filing provided enabling guidance for modulating the gut microbiome in order to modulate the state of the immune system, and thereby treating immune-related diseases. For example, Von Maltzahn et al. (WO-2016172657-A2; PTO-892) teaches a method of modulating the composition and/or metabolic activity of the intestinal bacterial community of a subject having an immune imbalance (pg. 2 par. 3). The art at the time of filing also taught that pancreatic ductal adenocarcinoma (PDA) is an example of a disease that could be treated by modulating the immune system. For example, Von Maltzahn et al. teaches that their method may be applied to pancreatic adenocarcinoma (pg. 113 par. 1).
However, the art at the time of filing does not teach effective amounts of A. muciniphila, L. reuteri, or a PD-1 inhibitor to achieve a statistically significant change in the claimed immune responses. The specification as filed does not provide guidance that overcomes this unpredictability within the art.
The existence of working examples:  What is enabled by the working examples is narrow in comparison to the breadth of the claims. The efficacy of one embodiment of the method of Claim 11 is disclosed in the Declaration filed 09/16/2022 (treatment abbreviated as αPD-1+LR+AR in Table 1 and Figure 1). Treatment administration causes a significant reduction in tumor weight relative to the isotype control or mice only administered A. muciniphila, and L. reuteri. No other phenotypes are measured after αPD-1+LR+AR treatment.
 The specification also measures immune outcomes after other, non-claimed therapies. Inhibition of TLR activity, as recited in Claim 57, is not demonstrated for any therapy; the specification merely asserts that some embodiments may be able to inhibit TLR activity, such as at [0037, 0078, 0103, and 0134]. The other claimed T cell and myeloid derived suppressor cell phenotypes are tested after a non-claimed method of treatment: antibiotic ablation of the mouse gastrointestinal microbiome, either alone or in conjunction with anti-PD-1 antibody [0184]. Figure 11 demonstrates tumor weight and immune phenotypes in the same mouse model as was used in the Declaration to demonstrate efficacy of the αPD-1+LR+AR treatment.
Comparison of the data from the non-claimed method to the data shown in the Declaration for the claimed method suggests that the treatment protocol used, while effective for treating pancreatic cancer as required by Claim 11, is likely not an effective amount sufficient to induce a significant change in the claimed immune phenotypes. Declaration Table 1 (pg. 3) teaches αPD-1+LR+AR treatment yields a tumor weight reduction that is 28.5% stronger than treatment with the anti-PD-1 antibody alone. Comparing that percentage to the data of Figure 11a, one skilled in the art would expect the αPD-1+LR+AR treatment to show a tumor weight of approximately 200 mg (a 28% reduction from the anti-PD-1 average of approximately 300 mg). This is approximately the tumor weight seen in the antibiotic alone treatment, which did not show significant changes in the immune phenotypes measured (Figures 11b-e). Therefore, one skilled in the art would conclude that the αPD-1+LR+AR protocol demonstrated in the Declaration would likely show a similar, non-significant change in the claimed immune phenotypes and therefore would not represent an effective amount as claimed.
The quality of the working examples are not sufficient for one skilled in the art at the time of filing to recognize an effective amount that would be could be used with a reasonable expectation of success to achieve the claimed result.
The quantity of experimentation needed to make or use the invention: The standard of an enabling disclosure is not the ability to make and test if the invention works but one of the ability to make and use with a reasonable expectation of success.  A patent is granted for a completed invention, not the general suggestion of an idea (MPEP 2164.03 and Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1325-26 (Fed. Cir. 2004). The instant specification is not enabling because one cannot follow the guidance presented therein, or within the art at the time of filing, and practice the claimed method without first making a substantial inventive contribution. Given that the nature of the invention is in vivo treatment of pancreatic cancer, a person having ordinary skill in the art would have to perform multiple further in vivo experiments, in human clinical trials or in animal models that are predictive of treatment, in order to identify an effective amount that would be sufficient to induce the claimed immune phenotypes before the invention could be used with a reasonable expectation of success. 
The amount of experimentation required for enabling guidance, commensurate in scope with what is claimed, goes beyond what is considered ‘routine'  within the art, and constitutes undue further experimentation in order to use the method with a reasonable expectation of applying an effective amount sufficient to induce the claimed immune phenotypes. Therefore, Claims 57-61 are rejected under 35 U.S.C. §112(a) for failing to meet the enablement requirement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 21, 26, 37, 39, 45-47, 49-50, 52, 56, and 116-117 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Maltzahn et al. (hereafter VM; WO-2016172657-A2; PTO-892).
Regarding Claim 11, VM teaches a method for correcting an immune imbalance by altering the microbiome (pg. 2 par. 3), and teaches that this can be used as a therapeutic for pancreatic cancer (pg. 13 par. 3, pg. 113 par. 1, and Claim 80). VM teaches the administration of (1) a prebiotic glycan therapeutic, (2) a probiotic microorganism selected from one or more of Akkermansia and Lactobacilli, among others, and (3) an anti-cancer agent (paragraph bridging pg. 13-14). Specifically, VM teaches administering A. muciniphila reduces inflammation by improving mucus production and production of short chain fatty acids (pg. 171 par. 4 to pg. 172 par. 2). Additionally, VM teaches that Lactobacillus can suppress the expression of oncogenes (Example 24 on pg. 189-191), and that L. reuteri can be one of the Lactobacillus species used (pg. 80 par. 2). Finally, VM teaches the anti-cancer agent may be an anti-PD-1 antibody (pg. 31 par. 3).
Regarding Claim 21, the glycan therapeutic is digested by the gut microbiota, promoting the selective growth of Bifidobacteria and Lactobacilli (pg. 105 par. 2). This would stimulate growth and/or activity of Bifidobacterium adolescentis, Lactobacillus reuteri, and Lactobacillus ruminis in the gastrointestinal (GI) microbiota as claimed in (ii).
Regarding Claim 26, the composition may include vegetative cells, spores, non-viable bacteria, microbial membranes and/or cell walls (pg. 81 par. 2-3). 
Regarding Claims 37 and 39, VM teaches the use of antimicrobial agents such as antibiotics in the invention (pg. 83 par. 1). These antibiotics would be effective to inhibit the growth and/or activity of many different bacterial species. Specifically, teaches the use of multiple broad-spectrum antibiotics to sterilize the gut (pg. 163 par. 2), which would inhibit the growth and/or activity of all of the bacteria in the GI microbiota listed in Claim 37 (ii).
Regarding Claim 45, the VM composition may be administered orally, rectally, or intravenously (paragraph bridging pg. 25-26).
Regarding Claims 46 and 47, the VM therapy may be used in combination with non-drug therapies for cancer such as surgery, radiotherapy, or cryotherapy (pg. 125 par. 6).
Regarding Claim 49, the VM composition may also be administered intratumorally (paragraph bridging pg. 25-26). In a method for treating pancreatic cancer, this would involve administration directly into the pancreas.
Regarding Claim 50, the GI tract comprises the stomach, small intestine, large intestine, or colon (pg. 26 par. 2). The GI microbiome also comprises the cecal microbiome (pg. 178 par. 1) and the fecal microbiome (pg. 116 par. 1).
Regarding Claim 52, the cancer treated may be pancreatic adenocarcinoma (pg. 113 par. 1).
Regarding Claim 56, the method may be used to treat a human subject (pg. 119 par. 4).
Regarding Claims 116, VM teaches one can also administer a beneficial bacteria from the genus Bacteriodes in the method (paragraph bridging pg. 13-14). Specifically, VM teaches that one can administer B. fragilis and a PD-1 inhibitor (pg. 163 par. 2).
Regarding Claim 117, VM teaches that one can administer the various therapeutic products separately rather than being administered as a single pharmaceutical composition (pg. 83 par. 2). Specifically, VM teaches that one can sterilize the gut by treating with multiple broad-spectrum antibiotics prior to administering a therapeutic according to their invention (pg. 163 par. 2).
Double Patenting
Claims 11, 47, 52, 116, and 117 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4, 7, 9 and 10 of copending Application No. 17/615,512 in view of Jiang et al. (2016; PTO-892). This is a provisional nonstatutory double patenting rejection.
	Regarding instant Claim 11, ‘512 Claims 1 and 4 teach a probiotic composition comprising A. muciniphila and L. reuteri. ‘512 Claims 7 and 9 teach that the probiotic composition can be administered to a patient with pancreatic cancer.
	Regarding instant Claim 52, ‘512 Claim 10 teaches that the pancreatic cancer may be PDA.
	Regarding instant Claim 116, ‘512 Claim 1 teaches a probiotic composition may also comprise bacteria from one or more phyla selected from the group consisting of Verrucomicrobia and Firmicutes.
	Regarding instant Claim 117, ‘512 Claim 7 teaches administering antibiotics to deplete the existing gut microbiome as well as administering the probiotic composition.
	‘512 does not teach administering a PD-1 inhibitor to the pancreatic cancer patient, as required by instant Claim 11. ‘512 also does not teach any additional cancer therapy, as required by instant Claim 47.
	Jiang et al. teaches administering PD-1 antagonists and T cell immunotherapy to PDA patients (Abstract), as required by Claims 11 and 47. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See also MPEP 2144.06. The combination of the PD-1 treatment and immunotherapy of Jiang et al. with the probiotic of ‘512 is obvious because both treatments are taught to be effective for treating pancreatic cancer, and specifically PDA.
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA NICOLE DICKENS whose telephone number is (571)272-0381. The examiner can normally be reached M-R 8:30-4:30, and every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA NICOLE DICKENS/Examiner, Art Unit 1645                                                                                                                                                                                                        
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645